Name: Commission Regulation (EC) No 1911/1999 of 6 September 1999 amending Regulation (EC) No 1798/1999 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 7. 9. 1999L 236/8 COMMISSION REGULATION (EC) No 1911/1999 of 6 September 1999 amending Regulation (EC) No 1798/1999 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food  aid policy and food  aid management and special operations in support of food security (1), and in par- ticular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 1798/1999 (2) issued an invitation to tender for the supply, as food aid, of cereals; whereas for lots A and C some of the conditions specified in the Annex to that Regulation should be altered at the request of the beneficiary, HAS ADOPTED THIS REGULATION: Article 1 For lots A and C the Annex to Regulation (EC) No 1798/1999 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 217, 17.8.1999, p. 16. EN Official Journal of the European Communities7. 9. 1999 L 236/9 ANNEX LOT A 1. Action No: 177/98 2. Beneficiary (2): Ethiopia 3. Beneficiary's representative: Food Security Unit of the European Communities, Addis Ababa, PO Box 5570, Tel. (251-1) 61 09 12, fax 61 26 55 4. Country of destination: Ethiopia 5. Product to be mobilised: common wheat 6. Total quantity (tonnes net): 16 670 7. Number of lots: 1 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (II.A(1)(a)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (1.0, A(1)(c), (2)(c) and B(3)) 10. Labelling or marking (6):  Language to be used for the markings: English  Supplementary markings:  11. Method of mobilisation of the product: the Community market 12. Specified delivery stage (9): free at destination 13. Alternative delivery stage: free at port of shipment  fob stowed and trimmed 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing (10): Djibouti 16. Place of destination: EFSR warehouse at Kombolcha (Amhara Region). Contact: Ato Samuel Tumoro, tel. (251-1) 51 71 62, fax 51 83 63  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 28.11.1999  second deadline: 19.12.1999 18. Period or deadline of supply at the alternative stage:  first deadline: 4  10.10.1999  second deadline: 25  31.10.1999 19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 31.8.1999  second deadline: 21.9.1999 20. Amount of tendering guarantee: EUR 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de l'aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 17.9.1999, fixed by Commission Regulation (EC) No 1856/1999 (OJ L 228, 28.8.1999, p. 8) EN Official Journal of the European Communities 7. 9. 1999L 236/10 LOT C 1. Action No: 179/98 2. Beneficiary (2): Ethiopia 3. Beneficiary's representative: Food Security Unit of the European Communities, Addis Ababa, PO Box 5570, Tel. (251-1) 61 09 12, fax 61 26 55 4. Country of destination: Ethiopia 5. Product to be mobilised: common wheat 6. Total quantity (tonnes net): 16 670 7. Number of lots: 1 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (II.A(1)(a)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (1.0, A(1)(c), (2)(c) and B(3)) 10. Labelling or marking (6):  Language to be used for the markings: English  Supplementary markings:  11. Method of mobilisation of the product: the Community market 12. Specified delivery stage (9): free at destination 13. Alternative delivery stage: free at port of shipment  fob stowed 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing (8): Berbera (Somalia) 16. Place of destination: EFSR warehouse at Nazareth. Contact: Ato Samuel Tumoro, tel. (251-1) 51 71 62, fax 51 83 63  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 5.12.1999  second deadline: 26.12.1999 18. Period or deadline of supply at the alternative stage:  first deadline: 4  17.10.1999  second deadline: 25.10  7.11.1999 19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 31.8.1999  second deadline: 21.9.1999 20. Amount of tendering guarantee: EUR 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de l'aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 17.9.1999, fixed by Commission Regulation (EC) No 1856/1999 (OJ L 228, 28.8.1999, p. 8) EN Official Journal of the European Communities7. 9. 1999 L 236/11 Notes (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65), Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The supplier's attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (32-2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following documents:  phytosanitary certificate,  fumigation certificate. (6) Notwithstanding OJ C 114, 29.4.1991, point II.A(3)(c) is replaced by the following: the words European Community . (7) Since, the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R. (8) Bagging must be carried out before shipment. (9) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memorandum of Understanding on Port State Control (Council Directive 95/21/EC, (OJ L 157, 7.7.1995, p. 1)). (10) Bagging must be carried out at the port of landing.